DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-9, 11-12, 14-15, 17-22 are pending.

Response to Arguments
The Examiner acknowledges applicant’s submission of amendments to the claims and drawings filed 10/25/2021. 
Applicant’s arguments regarding the objections to the claims have been fully considered and are persuasive due to the amendments to the claims; the objections are withdrawn.
Applicant’s arguments regarding the drawing objections have been fully considered and are persuasive due to the amendments to the drawings; the objections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112 have been fully considered and are persuasive due to the amendments to the claims; the rejections are withdrawn.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered and are fully persuasive in view of the amendments to the claims. The amended structural features of claims 1 and 22 as argued by applicant in the response filed 10/25/2021 are persuasive. As the amendments combined various structures in concert in a form not previously claimed, the separate 103 obviousness rejections are not tenable together in the form of claims 1 and 22. The rejections are withdrawn.

Allowable Subject Matter
Claims 1, 3-9, 11-12, 14-15, 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The amended structural features of claims 1 and 22 as argued by applicant in the response filed 10/25/2021 are persuasive. As the amendments combined various structures in concert in a form not previously claimed, the separate 103 obviousness rejections are not tenable together in the form of claims 1 and 22, and furthermore no other art of record fairly suggests, teaches, or reasonably makes obvious the claimed features as presented considered as a whole for the various combined structures as claimed including: a sensing element comprising: a thermochemical reactant that undergoes a thermochemical reaction with the biomarker, and a sensitivity booster in contact with the thermochemical reactant, wherein the sensitivity booster undergoes a second thermochemical reaction with a product of the reaction between the thermochemical reactant and the biomarker; a thermal sensor positioned to measure a rate of change in temperature caused by the thermochemical reaction; and a user interface for indicating to a user an indicated measure of the biomarker in the exhaled breath, wherein the indicated measure of the biomarker in the exhaled breath is determined from the measured rate of change in temperature; wherein the biomarker is a ketone; the thermochemical reactant is selected from the group consisting of hydroxylamine hydrochloride and O-benzylhydroxylamine hydrochloride; and the sensitivity booster comprises a metal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791